Name: Commission Regulation (EC) NoÃ 504/2009 of 15Ã June 2009 amending Regulation (EC) NoÃ 546/2003 on certain notifications regarding the application of Council Regulations (EEC) NoÃ 2771/75, (EEC) NoÃ 2777/75 and (EEC) NoÃ 2783/75 in the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: prices;  food technology;  marketing;  information technology and data processing;  animal product
 Date Published: nan

 16.6.2009 EN Official Journal of the European Union L 151/22 COMMISSION REGULATION (EC) No 504/2009 of 15 June 2009 amending Regulation (EC) No 546/2003 on certain notifications regarding the application of Council Regulations (EEC) No 2771/75, (EEC) No 2777/75 and (EEC) No 2783/75 in the eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192, in conjunction with Article 4 thereof, Having regard to Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 10 thereof, Whereas: (1) Commission Regulation (EC) No 546/2003 (3) provides that Member States have to notify the Commission each Thursday of the selling price in packing stations for eggs in class A from caged hens, being the average of categories L and M. Certain Member States have transposed the welfare Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens (4) by imposing on their own territory stricter welfare standards than the minimum standards fixed in that Directive. As a consequence, certain farming methods for laying hens are no longer practised in all Member States. For this reason, the price of eggs produced in barns should be communicated to the Commission, by those Member States that are no longer able to communicate the prices of eggs produced in cages. (2) For the sake of harmonisation, all communications related to prices of the meat sector should be sent on the same day of the week; it is thus appropriate that notifications take place on Wednesday (3) Regulation (EC) No 546/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 546/2003, paragraph 1 is replaced by the following: 1. No later than 12.00 (Brussels time) each Wednesday each Member State shall electronically notify the Commission of: (a) the selling price in packing stations for eggs in class A from caged hens, being the average of categories L and M, or, where the production in cages is no longer representative, the selling price of eggs produced by laying hens kept in barn system by indicating that the selling price refers to eggs produced in barn; (b) the selling price in slaughter plants or the wholesale prices recorded on the representative markets for whole class A chickens known as 65 % chickens , or for another whole chicken presentation if it is more representative. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 282, 1.11.1975, p. 104. (3) OJ L 81, 28.3.2003, p. 12. (4) OJ L 203, 3.8.1999, p. 53.